DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 6 and 19 recite wherein a height from a top surface of the top plate portion to a peak portion is at least 6% of an outer diameter if the outer fitting portion, but it unclear if the limitation is describing the height as cover a portion over this percentage or if the percentage is referring to the height dimension of the height.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyder et al. (U.S. Application Publication No. 2010/0243722) in view of Zelinski (U.S. Patent No. 7,914,432).
Hyder discloses a paper lid (4) mainly made of paper (par. 27), the paper lid comprising: a top plate portion (24), extending in a first direction; an inner fitting portion, provided along a circumferential direction of the top plate portion, extending in a second direction, which intersects the first direction, and being continuous with the top plate portion (Fig. 3); a peak portion (18), provided along a circumferential direction of the inner fitting portion, extending in a third direction, which intersects the second direction, and being continuous with the inner fitting portion; an outer fitting portion (20) , provided along a circumferential direction of the peak portion, extending in a fourth direction, which intersects the third direction, facing the inner fitting portion at a distance, and being continuous with the peak portion; and a flange portion (22) , provided along a circumferential direction of the outer fitting portion, extending in a fifth direction, which intersects the fourth direction, being continuous with the outer fitting portion, and including an end of the paper lid (Fig. 3), wherein the outer fitting portion has an inclined portion, in which at least a part of the outer fitting portion is inclined toward an inner fitting portion side (Fig. 3), wherein portions of the lid have wrinkles and no wrinkles (par. 4), wherein a proportion P of a height H from a top surface of the top plate portion to a peak of the peak portion to an outer diameter D of the outer fitting portion is at least 6% of that area (Fig. 3), wherein in a sixth direction, which is orthogonal to the first direction, the top plate portion is located between a position of the peak portion and a position of the flange portion (Fig. 3). Not the that claims are drawn to a paper lid and not the combination of a paper lid and a paper container.  The lid would be capable of fitting on a container as claimed depending on the container used.
Hyder fails to teach wherein the wrinkles are on the peak portion, a portion of the inner fitting portion or a tip flange portion.
Zelinski teaches that it is known in the art to manufacture a paperboard structure with wrinkles (24, 26, 28) on a peak portion, a portion of an inner fitting portion (adjacent 14) and a tip of a flange portion (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with wrinkles, as taught by Hyder, since wrinkles result from the amount of materials used, the wrinkles would not negatively alter the sealing of the lid, and since wrinkles would be the result of using a known technique on a known device. 

Response to Arguments
Applicant's arguments filed 2/25/2022have been fully considered but they are not persuasive. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case the lid can be used in the claimed manner depending on the container selected.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733